    Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 1 of 11 PageID #: 445




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TOGETHER CREDIT UNION, f/k/a                      )
ANHEISER-BUSCH EMPLOYEES’                         )
CREDIT UNION,                                     )
                                                  )
                         Plaintiff,               )
                                                  )
                v.                                )          No. 4: 20 CV 23 DDN
                                                  )
STARNET INSURANCE COMPANY,                        )
                                                  )
                         Defendant.               )

                                      MEMORANDUM OPINION
          This action is before the Court on the motion of defendant StarNet Insurance Company to
dismiss the complaint of plaintiff Together Credit Union for failure to state a claim upon which
relief can be granted, under Fed. R. Civ. P. 12(b)(6). The parties have consented to the exercise
of plenary authority by a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).
          Plaintiff commenced this action in the Circuit Court of the City of St. Louis. Defendant
removed the action to this Court, alleging diversity of citizenship subject matter jurisdiction under
28 U.S.C. § 1332. Defendant alleges plaintiff is organized under the laws of Missouri with its
principal place of business in Missouri; defendant is incorporated in Iowa with its principal place
of business in Connecticut; and the amount in controversy well exceeds $75,000.00. This Court
has subject matter jurisdiction over the action, pursuant to 28 U.S.C. § 1332.


                                        Plaintiff’s allegations
          Plaintiff alleges the following in its state court petition. When plaintiff was known as
Anheuser-Busch Employees’ Credit Union (“AECU”), defendant issued to plaintiff a “claims
made” Management Liability Insurance Policy, MLP 6003706-12 (“MLI policy”), covering the
period April 1, 2017 to April 1, 2020. (Doc. 1-1 at 16.) A copy of the policy is attached as an
exhibit to the petition.1    Plaintiff seeks a judgment that defendant is required by the policy to
provide a defense and indemnification for a judicial action pending in the United States District

1
    The Court may consider the exhibit for all purposes. Fed. R. Civ. P. 10(c).
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 2 of 11 PageID #: 446




Court for the Southern District of Illinois. The parties in the case at bar do not dispute the relevant
policy language.
        The coverage section of the MLI policy provides in relevant part:
        C.     Company Professional and Depository Services Liability

        The Insurer shall pay on behalf of the company and the employees, loss which the
        company or the employees become legally obligated to pay as a result of any claim
        first made against them, individually or otherwise, during the policy period, the
        Automatic Reporting Period, or, if exercised, the Extended Reporting Period, for a
        professional and depository services act taking place after the retroactive date,
        if any.

(Doc. 1-1 at 19.) The Credit Union Amendatory Endorsement, effective April 1, 2017, contains
language that is similar but removes the references to “employees.” (Id. at 50-51.)
        The policy defines “insured” thus:
        Q.     Insured means directors, officers, employees, the company, and, only
               with respect to the Fiduciary Liability Insuring Agreement, the plans, to the
               extent such person or entity is covered under an insuring agreement.

(Id. at 28.)
        “Professional and depository services” is defined in the policy thus:
        GG.    Professional and depository services means those services provided for or
               on behalf of customers of the company, other than:
               a.     lending services
               b.     services performed by any entity as to which the company shall
                      have acquired ownership or control as security for a loan, lease, or
                      other extension of credit;
               c.     medical or health care services;
               d.     architectural or construction management services;
               e.     the rental of a safe deposit box;
               f.     legal, actuarial or accounting services other than those performed
                      for the company; or
               g.     the designing, building, or maintenance of any website or the
                      content of any website for an entity other than the company.

(Id. at 30.) “Professional and depository services act” is defined in the policy as:
        HH.    Professional and depository services act means any error, misstatement,
               misleading statement, act, omission, neglect, or breach of duty actually or
               allegedly committed or attempted by an insured in the rendering or failure
               to render professional and depository services other than a securities act,
               lending act, fiduciary act, IRA/Keogh/Health Savings Account act,


                                                  2
    Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 3 of 11 PageID #: 447




                  employment practices act, third party harassment act, electronic
                  banking act, electronic publishing act, security breach, or trust act

(Id..) The policy treats the duty to defend thus:

          Duty of the Insureds to Defend

          It shall be the duty of the Insureds to select defense counsel, which shall be subject
          to the approval of the Insurer, and to defend any claim covered under this policy.

          With respect to any claim submitted for coverage, the Insurer shall have the right
          and shall be given the opportunity to effectively associate with, and shall be
          consulted in advance by, the insureds regarding: (a) the selection of appropriate
          defense counsel; (b) substantive defense strategies, including decisions regarding
          the filing and content of substantive motions; and (c) settlement negotiations.

          Subject to the Allocation section, the Insurer shall advance, on behalf of the
          insureds, defense expenses which the insureds have incurred in connection with
          claims made against them, before disposition of such claims, provided that to the
          extent that it is finally established that any such defense expenses are not covered
          under this policy, the insureds, severally according to their respective interests,
          agree to repay the Insurer such defense expenses.

(Id. at 37.)
          Plaintiff further alleges that in August 2019 a class action lawsuit was brought against
AECU in the United States District Court for the Southern District of Illinois, Leon Chambers v.
Anheuser-Busch Employees' Credit Union d/b/a American Eagle Credit Union, No. 3:19 cv 842
(“Chambers case”).
          In the Chambers case complaint,2 filed on August 2, 2019, plaintiff Chambers alleges he
is a member of AECU and used its member retail banking services. He alleges the general nature
of the action thus:
                                     NATURE OF THE ACTION

          1.      Plaintiff brings this action on behalf of himself and a class of all similarly
                  situated consumers against Defendant Anheuser-Busch Employees’ Credit
                  Union d/b/a American Eagle Credit Union (“AECU”) arising from its
                  routine assessment and collection of multiple $29 Nonsufficient Funds
                  Fees (“NFS”) on a single item, which is deceptive and violative of its
                  account agreement attached hereto as Exhibit A (the “Account

2
    A copy of the complaint is attached to plaintiff’s Missouri state court petition in this case.


                                                    3
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 4 of 11 PageID #: 448




               Agreement”), its fee schedule attached hereto as Exhibit B (the “Fee
               Schedule”), and its overdraft policy attached hereto as Exhibit C (the
               “Overdraft Policy” together with the Agreement and the Fee Schedule, the
               “Agreement”).

       2.      AECU misleadingly and deceptively misrepresents its practices with
               respect to the assessment and collection of NSF Fees, including in the
               Agreement. AECU also omits material facts pertaining to this practice,
               including in the Agreement.

       3.      This is a civil action seeking monetary damages, restitution, and declaratory
               and injunctive relief for breach of contract, breach of the covenant of good
               faith and fair dealing and unjust enrichment.

       4.      Defendant’s improper scheme to extract funds from account holders has
               victimized Plaintiff and hundreds of other similarly situated consumers.
               Unless enjoined, Defendant will continue to engage in these schemes and
               will continue to cause substantial injury to its consumers.

(Doc. 1-1 at 69) (emphasis added).       Plaintiff Chambers’ complaint asserts claims of breach of
contract (id. at ¶¶ 61-68), breach of the covenant of good faith and fair dealing (id. at ¶¶ 69-77),
and unjust enrichment (id. at ¶¶ 78-83). The complaint seeks actual, statutory, and punitive
damages, restitution, attorney's fees, and injunctive relief. (Id. at 84.)
       Plaintiff Together Credit Union further alleges in the case at bar that, upon being served in
the Chambers case, AECU promptly gave notice of the lawsuit to defendant StarNet Insurance
Company under the MLI policy. In a letter dated October 24, 2019, defendant informed AECU
that the MLI policy afforded no coverage and rejected AECU's demand for a defense. Because
defendant denied coverage and refused to defend it, plaintiff at its expense hired its own counsel
to defend itself in the Chambers case.
       In this E. D. Mo. case, plaintiff insured alleges the following claims against defendant
insurer:
       (1)     Breach of Contract for defendant’s refusal to provide a defense in
               accordance with the terms of its MLI policy (Count 1);

       (2)     Relief under Mo. Rev. Stat. §§ 375.296 and 375.420, for defendant's
               vexatious refusal to defend and indemnify in accordance with the MLI
               policy without reasonable cause (Count 2); and

       (3)     Declaratory judgment stating that defendant is contractually obligated to
               provide plaintiff a defense in the Chambers case (Count 3).


                                                  4
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 5 of 11 PageID #: 449




                                     Insurer’s motion to dismiss
       In its motion to dismiss for failure to state a claim, defendant argues its MLI policy does
not afford plaintiff a defense or indemnification for the Chambers case. (Doc. 15.) This is, it
argues, because the policy specifically excludes coverage for the insufficient funds fee claims
made against plaintiff in that judicial action. Defendant insurer relies on the following policy
language:
       Exclusions Applicable to Insuring Agreement C.

       The Insurer shall not be liable for loss in connection with any claim:
                                                ** *
       c.     based upon, arising out of, or attributable to any dispute involving fees or
              charges for an insured’s services

(Doc. 1-1 at 20, 52.)
       Plaintiff argues that Missouri law affords it the benefit of facts relevant to coverage other
than just the policy language, such as facts argued in the Chambers case. These facts involve the
scope of the claim in that case. (Doc. 19 at 1.)


                                       Applicable Standards
       Regarding the instant motion to dismiss, the parties do not dispute the material historical
facts alleged in plaintiff Together Credit Union’s state court petition, which is now in this Court.
Accepting the material factual allegations as true, whether for the purposes of Federal Rule of Civil
Procedure 12(b)(6) or Rule 12(c) (regarding judgment on the pleadings), the Court must decide
whether defendant is entitled to judgment as a matter of law. E.g., Buddy Bean Lumber Co. v. Axis
Surplus Ins. Co., 715 F.3d 695, 697 (8th Cir. 2013). In this diversity case, the parties agree, and
the Court concurs, that the law of Missouri provides the substantive rules of decision. 28 U.S.C.
§ 1652; Spirtas Co. v. Nautilus Ins. Co. 715 F.3d 667, 671 (8th Cir. 2013).
       Under Missouri law,
       “As with any other contract, the interpretation of an insurance contract is generally
       a question of law, particularly in reference to the question of coverage.” D.R.
       Sherry Constr., Ltd. v. Am. Family Mut. Ins. Co., 316 S.W.3d 899, 902 (Mo. banc
       2010), citing H.K. Porter Co. v. Trans. Cas. Co., 215 S.W.3d 134, 140-41 (Mo.
       App. 2006). Missouri courts interpret terms in an insurance contract according to
       their plain meaning. Shahan v. Shahan, 988 S.W.2d 529, 535 (Mo. banc 1999).
       “The plain or ordinary meaning is the meaning that the average layperson would
       understand.” Id. Ambiguities are resolved in favor of the insured. Burns v. Smith,

                                                   5
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 6 of 11 PageID #: 450




       303 S.W.3d 505, 509-10 (Mo. banc 2010). “Missouri . . . strictly construes
       exclusionary clauses against the drafter, who also bears the burden of showing the
       exclusion applies.” Id. “Exclusion clauses are strictly construed against the insurer,
       especially if they are of uncertain import.” Aetna Cas. & Sur. Co. v. Haas, 422
       S.W.2d 316, 321 (Mo. 1968); see also Bituminous Cas. Corp. v. Walsh & Wells,
       Inc., 170 S.W.2d 117, 121 (Mo. App. 1943).

Spirtas Co., 715 F.3d at 671. “Missouri courts are guided by the general principle that ‘insurance
contracts are designed to furnish protection; as a result, where possible, [courts] interpret them to
grant coverage rather than defeat it.’” Minden v. Attain Specialty Ins. Co., 2013 WL 5106519, at
*6 (E.D. Mo. 2013). Here, neither party argues that any of the policy's language is ambiguous.
       When determining whether an insurer is obligated by its policy to defend its insured against
a claim made in an underlying court case, Missouri courts consider that the duty to defend is
broader than the duty to indemnify, they consider the allegations in the underlying case (here, the
Chambers case), and they consider facts that the insurer actually knew or were reasonably apparent
to the insurer about the dispute when the case was filed. Doe Run Resources Corp. v. Am. Guar.
& Lia. Ins., 531 S.W.3d 508, 513 (Mo. banc 2017); Stark Liquidation Co. v. Florists’ Mut. Ins.
Co., 243 S.W.3d 385, 398 (Mo. Ct. App. 2007). Here, both parties refer the Court only to the
language of the Chambers case complaint. Ultimately, defendant insurer must demonstrate that
there is no possibility that any claim made in the Chambers case is covered by the MLI policy.
Stark Liquidation Co., 243 S.W.3d at 398.
       The parties direct this Court to no Missouri court opinion specifically involving the policy
exclusion at issue in the MLI policy.


                   First Community Bancshares v. St. Paul Mercury Ins. Co.
       Plaintiff insured directs the Court’s attention to First Community Bancshares v. St. Paul
Mercury Insurance Co., 593 Fed. Appx. 286 (5th Cir. 2014) (applying Texas law), which involves
a similar context. In First Community, a bank sued its insurer for its failure to defend the bank in
two class-action lawsuits under its insuring agreement. The two class-action cases involved
claimants who were assessed overdraft fees by the bank. The district court ruled the insurer had a
duty to defend the bank regarding the two class-action suits but also found that the insurer did not
violate the duty of good faith and fair dealing to the plaintiff bank. The Fifth Circuit Court of
Appeals, in affirming the district court, stated its guiding principles, applying Texas law, thus:


                                                 6
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 7 of 11 PageID #: 451




“’[w]hile the duty to defend is triggered by a single alleged injury that falls within the scope of the
coverage provision, exclusions negate the insure[r]’s duty to defend only when all of the alleged
injuries that fall into the coverage provision are subsumed under the exclusionary provision.’”
First Community Bancshares, 593 Fed. Appx. at 289 (quoting City of College Station, Tex. v. Star
Ins. Co., 735 F3d 332, 337 (5th Cir. 2013) (ultimately relying on St. Paul Ins. Co. v. Tex. Dept. of
Transp., 999 S.W.2d 881, 887 (Tx. Ct. App. 1999)). In the Fifth Circuit opinion, the court affirmed
the district court’s determination that the insurer had the duty to defend the bank, because “at least
some of the allegations potentially fall outside of the exclusion and within coverage.” Id. at 289.
The circuit court agreed with the district court that the underlying case allegations included the
insured bank “providing misleading information on its account practices and customers’ account
balances—that do not have a causal connection to a disagreement that necessarily includes
fees.”    Id. (emphasis added). The allegations that triggered the duty to defend included the
allegations about the bank’s reordering of debits from highest to lowest and preventing customers
from ascertaining the accurate balances in their accounts. The appellate court discerned:
         While overdraft fees may have sometimes accompanied these alleged facts, this is
         not necessarily always the case. Instead, the primary harm stemming from these
         allegations is that customers could not ascertain their account balances and could
         not accurately plan spending, withdrawals, and deposits.

         Nor do these factual allegations necessarily bear a causal relationship to fees:
         charging of fees was not the practice that caused the harm, even if First
         Community’s actions were motivated by a desire to obtain more fees.

Id.
                                Bancorpsouth, Inc. v. Fed. Ins. Co.
         Defendant insurer StarNet invokes the holding in Bancorpsouth, Inc. v. Fed. Ins. Co., 873
F.3d 582 (7th Cir. 2017), a case that also considered a similar policy exclusion for “any fees or
charges” in the face of class action claims based upon the bank’s “assessment and collection of
excessive overdraft fees.” 873 F.3d at 584. The District Court granted insurer’s motion to dismiss
and the Seventh Circuit affirmed. In its application of Mississippi law, the Court of Appeals
compared the language of the insurance policy with the allegations of the underlying claim. In
this analysis, the Seventh Circuit stated:
         To support its argument that the injuries asserted in the Swift Complaint were
         primarily caused by Bancorp’s general policies and practices, Bancorp points to a


                                                  7
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 8 of 11 PageID #: 452




        variety of paragraphs in the Swift Complaint that, on their face, have no mention
        of overdraft fees. For example, paragraph 35 alleges:

               Bancorp South misleads its customers regarding its reordering practices, as
               the Bank does not state unequivocally in its contract that it will reorder
               debits from highest to lowest. Thus, the Deposit Agreement is deceptive
               and/or unfair because it is, in fact, the Bank’s practice to always reorder
               debits from highest to lowest.

        However, these individual allegations cannot be read in a vacuum, and instead,
        must be read in the context of the entire complaint. . ..

        Read in its entirety, the only harm alleged by the Swift Complaint is Bancorp’s
        maximization of excessive overdraft fees on its customers. . .. Moreover, the
        complaint defines the class of plaintiffs as customers who “incurred an overdraft
        fee.”

Id. at 586.
        The analyses engaged in by Bancorpsouth and to some extent by First Community
Bancshares are like that expressed by the Missouri Supreme Court in Doe Run Resources Corp.
v. Am. Guar. & Lia. Ins., 531 S.W.3d 508 (Mo. banc 2017), although applying a different policy
exclusion. The gist of the Doe Run opinion is described succinctly by the Supreme Court in the
first paragraph of its reported opinion:
        The Doe Run Resources Corporation was sued by several minor plaintiffs allegedly
        injured by toxic pollution released from Doe Run’s smelting facility in La Oroya,
        Peru. Doe Run sued its insurer, St. Paul Fire and Marine Insurance Company, for
        reimbursement of defense costs incurred during the litigation of these claims. St.
        Paul denied any duty to defend Doe Run, alleging coverage was barred under the
        insurance policy’s pollution exclusion. The circuit court entered summary
        judgment in favor of Doe Run, finding the pollution exclusion ambiguous and
        unenforceable. St. Paul appeals. Because the pollution exclusion is not ambiguous,
        coverage is barred and St. Paul owes no duty to defend Doe Run.

531 S.W.3d at 509. After determining that the policy exclusion language was not ambiguous, the
court turned to whether the policy excluded coverage for all the claims asserted in the underlying
lawsuits. In doing so, it compared the language of the exclusion with the alleged claims. Id. at
513. Doe Run argued that the claims in the lawsuits involved “allegations of Doe Run’s ownership
of the La Oroya facility or the duty it owed to the plaintiffs” as well as the allegations of the
“negligent release of toxic substances into the environment---the actual alleged cause of each
plaintiff’s injury or damage.” Id.at 514-15. The court determined that all of the plaintiffs’ claims


                                                 8
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 9 of 11 PageID #: 453




involved the release of toxic pollutants, the subject matter of the policy exclusion, and none of the
claims involved the general operation of the Doe Run company, the court found the insurer had no
duty to defend the company in the lawsuits. Id. at 515.
       As stated, it is the duty of this Court to apply Missouri substantive law in the case at bar.
No Missouri case has been cited as applying the policy exclusion for “dispute[(s)] involving fees
or charges for an insured’s services.” In that regard, the Court must decide how the Missouri
Supreme Court would apply the same exclusion in this case. Doe HL v. James, 2006 WL 6677124
at *2 (E. D. Mo. 2006). In its consideration of the Missouri Supreme Court’s opinion in Doe Run
Resources Corp. v. Am. Guar. & Lia. Ins., the Court believes the Missouri Supreme Court would
rule as did the court in Bancorpsouth, Inc. v. Fed. Ins. Co., 873 F.3d 582 (7th Cir. 2017). Both the
Bancorpsouth and the Doe Run Resources Corp. courts determined the respective policy
exclusions were unambiguous and applicable to the claims asserted in the cases, carefully
considering whether the underlying claims included more than what the policies excluded and
determining no underlying claim was being asserted against the insured other than those excluded.
While the Fifth Circuit in First Community Bancshares v. St. Paul Mercury Insurance Co., applied
the same exclusion, it found that indeed the underlying claims included ones not excluded by the
applicable policy.
                                            Discussion
       Defendant argues that the only claims in the Chambers case are those covered by the
exclusion. Plaintiff argues that the claims in the Chambers case are not limited to the application
of NSF fees exclusion. The Court agrees with defendant.
       Plaintiff argues specifically that the Chambers case involves two claims that are not
covered by the exclusion and that trigger defendant’s duty to defend:
       [(1)] claims [that] are directed toward [plaintiff’s] policy of allowing [automated
       clearing house (“ACH”)] withdrawals on Chambers’ account even when his
       account had a negative balance. In essence, Chambers claims on his own behalf as
       well as the putative class, that prior authorization to allow ACH withdrawals should
       have been suspended when the account is underfunded [or] overdrawn.

and

       [(2)] claims for breach of good faith and fair dealing in the agreement between
       Chambers and TCU. Since the Chambers’ suit admits the $29 fee per transaction
       was appropriate, it stands to reason that the remaining basis for his claim of breach
       of good faith and fair dealing relate to TCU’s policies pertaining to allowance of

                                                 9
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 10 of 11 PageID #: 454




       ACH transactions. Count II . . . makes no reference to improper fees charged and
       does not seek damages based on the NSF fees. . .. Count II is focused on TCU’s
       stated policy of allowing ACH transactions from authorized parties without
       monitoring the transactions.

(Doc. 19 at 2.)
       Plaintiff argues that the primary source of harm alleged in Chambers stems from plaintiff’s
general policies and procedures, not its fees. (Doc. 19 at 10.) It points to a variety of paragraphs
in the Chambers complaint that either have no mention of overdraft fees on their face, or the "fee"
portion is omitted. (Doc. 19 at 4-7.) However, individual allegations cannot be read in a vacuum;
instead, they must be read in the context of the entire complaint. Bancorpsouth, Inc., 873 F.3d at
586. In the instant case, almost every sentence of the Chambers complaint expressly uses the word
“fees,” all subheadings reference fees, and passages that do not expressly mention fees do so
implicitly. (Doc. 1-1 Ex. B.)
       Plaintiff argues the Chambers Count II claim for breach of the covenant of good faith and
fair dealing is not tied to excessive fees. The Court disagrees. For example, Count II of the
Chambers claim states: AECU abuses its discretion "by charging multiple NSF Fees" and
accordingly the members of the Class sustained damage. The complaint language implies a
financial loss resulting from the expressly mentioned fees. (Doc. 1-1 at 15-16.)
       In Bancorpsouth, the Seventh Circuit noted that the first paragraph on the complaint
specifically stated the "the crux of the lawsuit centers on Bancorp's 'unfair and unconscionable
assessment and collection of excessive overdraft fees,'" the complaint defined the class of
customers as those who incurred overdraft fees, and the language of the complaint focused on
overdraft policies and procedures, always connected to a wrongful collection or imposition of
overdraft fees. 873 F.3d at 587. Likewise, here, under the heading “Nature of the Action,”
Chambers alleges the case arises from AECU's routine assessment and collection of multiple $29
NSF Fees. Additionally, the Class is defined as customers who were charged multiple NSF Fees.
(Doc. 1-1 at 2, 11.)
       Further, the Seventh Circuit distinguished First Community, the Fifth Circuit opinion cited
by plaintiff in the instant case. Id. In First Community, involving a similar complaint alleging
unfair excessive overdraft fees and exclusion of claims "based upon, arising out of or attributable
to any dispute involving fees or charges. . . ," the Fifth Circuit found the primary harm was not the


                                                 10
Case: 4:20-cv-00023-DDN Doc. #: 27 Filed: 09/18/20 Page: 11 of 11 PageID #: 455




collection of fees, but rather "that customers could not ascertain their account balances and could
not accurately plan spending, withdrawals, and deposits." First Community Bancshares, 593 Fed.
Appx. at 290. Unlike the instant case, in First Community specific allegations lacked a causal
connection to fees. For example, First Community delayed postings of transactions to prevent
customers from ascertaining accurate balances in their accounts, failed to provide balance
information to customers, and in some cases informed customers they had positive balances when
in reality the balances were negative. Id. Although overdrafts sometimes accompanied the alleged
facts, such was not always necessarily the case. Id. These facts are distinguishable from the instant
case, in that, here, fees are at the root of every allegation. For example, plaintiff Chambers alleges
that AECU abuses its discretion by taking money out of customers' accounts in the form of multiple
fees for the same transaction, AECU abuses power by charging multiple NSF fees, AECU unjustly
retained benefits from NSF fees, and AECU breached the agreement when it charged NSF fees.
(Doc. 1-1. at 7, 10, 15-16.) In the Chambers complaint there are no allegations independent of
fees, NSF Fees, and fee schedules.
       The court in Bancorpsouth concluded there was no policy or practice alleged that existed
independent of the overdraft fee scheme. Bancorpsouth, 873 F.3d at 589. Therefore, the complaint
in that underlying lawsuit was excluded from coverage and the dismissal of the case was affirmed.
The bad faith denial of coverage claim was also dismissed since there were no longer underlying
claims. Id. This Court finds the claims made against plaintiff in the Chambers Illinois federal case
are excluded from coverage under the MLI policy fee exclusion.              Because the underlying
substantive claims are not covered by the MLI policy, it is not necessary to analyze further the
allegations of plaintiff’s vexatious refusal to defend or declaratory judgment claims.


                                          CONCLUSION
       For the reasons set forth above,
       IT IS HEREBY ORDERED that the motion of defendant StarNet Insurance Company to
dismiss (Doc. 15) is sustained. This action is dismissed with prejudice. An appropriate Judgment
Order is issued herewith.
                                                       /s/ David D. Noce      l
                                               UNITED STATES MAGISTRATE JUDGE

Signed on September 18, 2020.


                                                 11
